Chester, J.
The plaintiff by her complaint in this . action seeks to restrain the defendants from selling certain securities held as collateral to the notes under which á judgment has been recovered by the defendants against her in another action, pending the determination of an appeal from such judgment alleging that she was unable to give security to stay execution thereunder.
If this complaint states a good cause of action, a way has been discovered to nullify the provisions of law requiring security to obtain a stay of execution, pending an appeal from a judgment which would be just as effective as a repeal of such provisions. With the law as it is I cannot believe the equity powers of the court can be properly exercised for such a purpose and therefore, I think, that no cause of action has been alleged. The demurrer is sustained with, costs.
Demurred sustained, with costs.